Citation Nr: 0431146	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-09 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In connection with this appeal, the veteran and his wife 
testified at a hearing before the RO in September 2003.  The 
veteran and his wife also testified at a Board hearing before 
the undersigned sitting in Columbia, South Carolina, in July 
2004.  Transcripts of both hearings are associated with the 
claims file.

The Board observes that the January 2002 rating decision on 
appeal denied an increased rating for PTSD, evaluated as 30 
percent disabling.  Thereafter, the veteran perfected his 
appeal as to this issue.  An October 2003 Decision Review 
Officer (DRO) decision granted an increased rating, to 50 
percent, for the veteran's service-connected PTSD, effective 
December 8, 1999.  On a claim for an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the grant of a 50 percent rating 
is not a full grant of the benefit sought on appeal, and 
since the veteran did not withdraw his claim of entitlement 
to an increased rating, the matter remains before the Board 
for appellate review.  

The Board notes that at the time of his July 2004 Board 
hearing, the veteran submitted additional evidence consisting 
of treatment records from the Columbia, South Carolina, VA 
Medical Center, dated in July 2004.  In connection with the 
submission of such evidence, he signed a statement waiving 
consideration of the newly submitted evidence by the RO.  
Therefore, the Board can properly consider such evidence.  
See 38 C.F.R. § 20.1304 (2004).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  The veteran's PTSD is productive of moderate to severe 
occupational and social impairment with reduced reliability 
and productivity due to manifestations such as insomnia, 
nervousness, intrusive thoughts, depression, hopelessness, 
helplessness, suicidal ideation, disorganized thought 
process, impulsiveness, flight of ideas, isolation, homicidal 
ideation, anger, hostility, paranoia, auditory and visual 
hallucinations, obsessions/compulsions, flashbacks, 
nightmares, anxiety, irritability, depression, panic, 
difficulty with crowds, and hyperstartle response.  

3.  The veteran's PTSD does not currently result in total 
occupational and social impairment, to include gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
and 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 
38 C.F.R. § 3.159(b).  

The Board observes that the DRO decision issued in October 
2003 acknowledged that the present action arose from a claim 
for increase filed in November 2001.  However, the DRO 
decision noted that actions pertinent to the present issue 
pre-dated the November 2001 claim.  Specifically, a review 
examination was conducted in December 1999 and a rating 
decision confirming a 30 percent evaluation was issued in 
December 1999.  The veteran submitted a notice of 
disagreement in January 2000, however it was not recognized 
as such by the RO.  Thereafter, the veteran filed another 
claim for increase in November 2001.  The Board notes that 
the December 1999 rating decision was issued prior to the 
enactment of the VCAA. 

In Pelegrini II, the Court clarified that where notice was 
not mandated at the time of the initial RO decision it was 
not error to provide remedial notice after such initial 
decision.  See id. at 120-123.  The Court set out that the 
claimant need only be provided VCAA notice and an appropriate 
amount of time to respond, followed by proper subsequent VA 
process.  See Pelegrini II at 120-123; see also 38 C.F.R. § 
20.1102 (2004) (harmless error); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In 
this case, after VCAA notice was provided in November 2001, 
the veteran's rating claim was readjudicated in a January 
2002 rating decision with a statement of the case issued in 
April 2002 and supplemental statements of the case issued in 
October 2003 and March 2004, such that he had the opportunity 
to respond to the RO's remedial VCAA notice prior to the 
appeal coming before the Board. 

In November 2001, the RO sent the veteran a letter explaining 
his role in the claims process and asking him to submit 
certain information.  Specifically, the letter indicated that 
the veteran could help with his claim by informing the RO 
about any additional information or evidence that he would 
like VA to attempt to obtain, submitting any evidence needed 
as soon as possible, and informing the RO if his address or 
phone number changes.  The letter also advised the veteran of 
how to contact VA in the event he needed assistance with his 
claim.  Furthermore, the January 2002 rating decision and 
October 2003 DRO decision specifically advised the veteran of 
the evidence considered in evaluating his PTSD 
symptomatology.  The statement of the case and supplemental 
statements of the case also advised the veteran of the 
adjudicative actions taken, the evidence the RO had 
considered in denying the claim, and the evidence the veteran 
still needed to submit to substantiate his claim.  
Additionally, the April 2002 statement of the case advised 
the veteran of the criteria for rating PTSD symptomatology 
under the General Rating Formula for Mental Disorders.

The veteran was also afforded opportunity to submit 
additional evidence and argument in support of his claim.  
Specifically, the veteran presented personal testimony in 
this case before the undersigned Veterans Law Judge.  The 
Board observes that at the time of such hearing, the veteran 
submitted a statement indicating that he wished for the Board 
to render a decision on the available information.  As such, 
the Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The relevant evidence 
contained in the claims file includes treatment reports from 
the Columbia VA Medical Center dated May 1996 to July 2004, 
in-patient treatment reports from the Salisbury VA Medical 
Center dated October 2003 to November 2003, and a February 
2004 statement from Burns Security.  The veteran has not 
identified other outstanding records that he wants VA to 
obtain or that he feels are relevant to his claim.  The Board 
again observes that at the time of the veteran's Board 
hearing, he submitted a statement indicating that he wished 
for the Board to render a decision on the available 
information.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
afforded VA examinations in December 1999, December 2001, May 
2003, and December 2003 (with an addendum in January 2004).  
The Board notes that such were conducted by physicians who 
considered factors relevant to the veteran's claim and the 
examination reports contain findings pertinent to the 
veteran's PTSD symptomatology.  The veteran has not shown 
that the VA examinations are inadequate for rating purposes.  
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to evaluate the claim and 
further examination is not necessary. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.


II.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  The use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)). 

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

III.  Factual Background

By way of history, the Board notes that the RO established 
service connection for PTSD in a December 1998 rating 
decision and assigned an initial 30 percent evaluation, 
effective September 23, 1998.  In an October 2003 DRO 
decision, the veteran was granted an increased rating, to 50 
percent, effective December 8, 1999.  In a December 2003 
rating decision the RO assigned a temporary total rating 
pursuant to 38 C.F.R. § 4.29 from October 17, 2003, to 
November 30, 2003, based on hospitalization over 21 days; the 
50 percent rating resumed thereafter.  

The relevant evidence of record includes treatment reports 
from the Columbia VA Medical Center dated May 1996 to July 
2004, in-patient treatment reports from the Salisbury VA 
Medical Center dated October 2003 to November 2003, an April 
2002 statement from the veteran's wife, and a February 2004 
statement from Burns Security, as well as VA examination 
reports dated in December 1999, December 2001, May 2003, and 
December 2003 (with an addendum in January 2004).  The 
veteran and his wife also testified at a RO hearing in 
September 2003 and a Board hearing in July 2004. 

Hearing testimony provided by the veteran and his wife in 
September 2003 and July 2004 indicate that the veteran has 
symptoms consistent with PTSD.  He specifically argues that 
such are worsening and warrant an increased evaluation.  Both 
the veteran and his wife testified to the veteran's sleep 
disturbances and the detrimental effect his PTSD 
symptomatology has on his life. 

The December 1999 VA examination reveals that the veteran 
reported attempting to obtain his GED in April 1999, but had 
to quit in October 1999 due to anxiety related to the noise 
in the school.  He also stated that he had difficulty with 
being in crowds, was irritable, and was beginning to limit 
his social activities.  The veteran indicated that he had 
been a deacon in his church, but had to resign as a result of 
his anxiety.  He also stated that he had difficulty 
concentrating and had problems with his memory.  The veteran 
reported a hyperstartle response, insomnia, nightmares, 
flashbacks, avoidance of conversation regarding Vietnam, and 
frequent, intrusive thoughts of combat. 

The mental status examination revealed that the veteran was 
alert, oriented, and cooperative.  There was no psychomotor 
retardation or agitation noted.  The veteran described his 
mood as relaxed, as he had taken medication prior to the 
examination.  His affect was broad-ranged and appropriate to 
conversation at times, but occasionally he appeared anxious.  
His thought processes were logical and goal-directed without 
evidence of looseness of association.  The veteran reported 
hearing the devil speak to him and hearing gunfire when there 
were no guns present.  He also stated that he continued to 
see things running out in front of him when he's driving.  
The veteran's immediate recall was intact, but he had 
difficulty spelling and calculating.  He was able to relate 
past personal information.  His ability for abstract 
reasoning and judgment were intact.  The veteran denied any 
suicidal ideation and denied any current homicidal ideation, 
but indicated that, about seven months previously, he became 
so angry with another person that he wanted to kill that 
person.  

The examiner indicated an Axis I diagnosis of PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
51.  The examiner stated that the veteran continued to 
experience moderate symptoms of PTSD.  His symptoms had 
become somewhat worse and he currently sought psychiatric 
treatment.  The veteran's social adaptability and 
interactions with others was moderately impaired, given his 
irritability and hypervigilance.  His flexibility, 
reliability, and efficiency in an industrial setting were 
also moderately impaired.  

The Columbia VA Medical Center records indicate continuing 
and consistent treatment for PTSD.  Symptoms in December 1999 
include insomnia, nervousness, intrusive thoughts, 
depression, hopelessness, helplessness, suicidal ideation, 
disorganized thought process, impulsiveness, flight of ideas, 
isolation, change in interest/activities, homicidal 
ideations, anger/hostility, paranoia, auditory and visual 
hallucinations, and obsessions/compulsions.  The diagnosis 
was PTSD and a GAF score of 50 was assigned.  A March 2000 
treatment note reflects complaints of bad dreams, thoughts, 
and flashbacks of Vietnam.  The veteran indicated that he 
felt anxious most of the day and has trouble with thoughts of 
the killing that he participated in and witnessed.  He had 
trouble controlling anger, had a depressed mood that came and 
went, and he stated that his anxiety and irritability was 
starting to affect his work.  In May 2000, the veteran 
presented with similar complaints as in March 2000 and it was 
indicated that the veteran retired from his job.  An October 
2000 treatment note indicates an assessment of PTSD and 
psychotic disorder, not otherwise specified.  A GAF score of 
50 was assigned.  A July 2001 record shows increased 
complaints of flashbacks, auditory and visual hallucinations, 
and nightmares.  He was diagnosed with PTSD and assigned a 
GAF score of 48.  In December 2001, a GAF score of 44 was 
assigned.  

The December 2001 VA examination shows that the veteran 
reported nervousness, nightmares, and fighting his wife in 
his sleep.  He also stated that he had a brain tumor removed 
in 1995.  Regarding his work history, the veteran indicated 
that he worked in the commissary at Fort Jackson until a year 
and a half previously when he retired.  He stated that he 
took early retirement because he could not perform like he 
used to and was doing things like walking into poles when 
they moved into a warehouse.  The examiner indicated that 
this was possibly related to residuals of the veteran's brain 
tumor.  The veteran also reported that he tried to work as a 
security guard in June 2001 for a couple of months, but had 
to quit because of his nerves.  The veteran indicated that he 
had been married for the prior 34 years, had four children, 
and eight grandchildren.  He stated that he felt close to his 
family.   The veteran also indicated that he had church 
acquaintances that he saw twice a week.  He also indicated 
that he was a deacon, but stepped down because he was having 
memory problems since his brain tumor.  

The mental status examination showed that the veteran was 
alert, oriented, and attentive.  His mood appeared dysphoric 
and his affect was constricted.  The veteran's speech was 
somewhat slow and there was some evidence of psychomotor 
retardation.  The veteran's eye contact was fair and he was 
cooperative and pleasant.  His thought process was logical 
and coherent, but he did seem slow to process things.  The 
veteran's thought content was devoid of any current auditory 
or visual hallucinations and there was no evidence of 
delusional content.  He denied any current suicidal or 
homicidal ideation.  His memory was mildly to moderately 
impaired for immediate information.  The veteran seemed to 
have some difficulty with recent and remote events as well.  
His intelligence was estimated to be in the average range and 
he had partial insight into his current condition.

The examiner indicated Axis I diagnoses of PTSD; rule-out a 
dementia versus a cognitive disorder, not otherwise 
specified; and history of alcohol abuse versus dependence and 
a history of cannabis dependence, but were not active at the 
present time per the veteran's report.  She assigned a GAF 
score of 55.  The examiner indicated that the veteran was 
exhibiting moderate symptoms associated with PTSD, including 
not being able to stand loud noises, nervousness, 
hypervigilance and an exaggerated startle response.  He 
described himself as being impatient and irritable with his 
wife and felt like no one cared about him.  He stated that he 
was worried that people would harm him, had nightmares, and 
hit his wife in his sleep.  The examiner stated that the 
veteran's social adaptability and interactions with others 
appeared to be moderately impaired.  His ability to maintain 
employment and perform job duties in a reliable, flexible, 
and efficient manner, related to PTSD, appeared to be 
moderately impaired.  The examiner stated that the veteran's 
cognitive difficulties may lower his level of functioning, 
but the impact of PTSD on his functioning indicated a GAF 
score of 55.

The veteran's wife submitted a statement in April 2002 
indicating that she would wake up hearing the veteran 
groaning, crying, and yelling in his sleep.  She also stated 
the veteran had sad dreams almost nightly.  The veteran's 
wife indicated that the veteran was depressed and had to 
leave his last job because his mind was not there and he was 
afraid that he may hurt himself or others.  

An August 2002 treatment record from Columbia VA Medical 
Center reveals complaints of feeling paranoid, jumpy, angry, 
and depressed.  He also indicated that he was unable to 
sleep, and had bad nightmares and flashbacks.  A GAF score of 
45 was assigned in August 2002, December 2002, January 2003, 
and March 2003.  In March 2003, it was recorded that the 
veteran had complaints of insomnia, nightmares, increased 
mood swings, and flashbacks.  Such were exacerbated by the 
recent declaration of war with Iraq.  A May 2003 treatment 
note shows an increase in symptoms due to the present Iraq 
War.  He had near continuous panic and depression affecting 
the ability to function independently, appropriately, and 
effectively.  He had anger and irritability resulting from 
intrusive and distressing thoughts.  He also had some 
thoughts of harm to self and others.  At such times, the 
veteran avoided others and isolated himself to keep from 
attacking someone.  He had difficulty in adapting to 
stressful circumstances, including work or worklike setting.  
He had an inability to establish and maintain effective 
relationships with others.  The veteran's behavior, emotions, 
and cognitions were unreliable and unpredictable due to PTSD.  
A GAF score of 45 was assigned in May 2003 and July 2003.  

The May 2003 VA examination reflects similar reports as the 
prior VA examinations.  The mental status examination shows 
that the veteran was alert, oriented, and attentive.  His 
mood appeared to be somewhat dysphoric and his affect was 
constricted.  The veteran's speech was a regular rate and 
rhythm, and there was no evidence of psychomotor agitation or 
retardation.  His eye contact was good and he was cooperative 
and pleasant.  The veteran's thought process was logical and 
coherent.  His thought content was devoid of any current 
auditory or visual hallucinations, and there was no evidence 
of delusional content.  The veteran denied any current 
suicidal or homicidal ideation.  His memory was mildly 
impaired for immediate information and he had some 
difficulties recalling the names of his medications, but his 
level of cognitive functioning appeared to be more intact 
than it was during the previous examination.  The veteran's 
intelligence was estimated to be in the low average range and 
he had partial insight into his current condition.  

The examiner indicated Axis I diagnoses of PTSD; alcohol 
abuse verses dependence in remission; and marijuana abuse in 
remission.  The examiner assigned a GAF score of 54.  She 
indicated that the veteran exhibited moderate symptoms 
associated with PTSD and he reported and demonstrated some 
mild memory problems, but such were not as significant as 
they were during the previous evaluation.  The veteran 
reported insomnia, concentration problems, and memory 
difficulties.  He stated that he had nightmares three to four 
times a week about fighting in Vietnam.  The veteran 
indicated that his wife reported that he fights in his sleep 
and he stated that he can be irritable.  He also stated that 
he did not like to be in crowds and his affect was 
constricted.  The veteran reported that two weeks prior, he 
thought about hurting himself, but the thoughts subsided when 
he read the Bible.  He denied any current thoughts of hurting 
himself  or others.  The veteran's social adaptability and 
interactions with others appeared to be moderately impaired.  
The veteran's ability to maintain employment and perform job 
duties in a reliable, flexible, and efficient manner appeared 
to be moderately to considerably impaired.  The examiner 
estimated the veteran's level of disability to be in the 
moderate to considerable range.  

In-patient treatment reports from Salisbury VA Medical Center 
reveals that the veteran was hospitalized from October 17, 
2003, to November 26, 2003 for In-patient PTSD Program.  The 
discharge summary indicates an Axis I diagnosis of chronic, 
severe Vietnam War-induced PTSD, in relapse.  It was noted 
that the veteran was admitted with such a diagnosis at the 
urging of his treating psychiatrists at the Columbia VA 
Medical Center.  It was indicated that the veteran had been 
having frequent PTSD-reliving experiences and phenomena with 
associated symptoms and complications like persistent 
anhedonia, apathy, social isolation and sometimes extreme 
alienation, insomnia due to distressing and recurring 
nightmares with violent war themes, episodes of depression 
with suicidal preoccupation, persistent feelings of 
worthlessness, anger, erratic moods, panic anxiety attacks, 
hypervigilance and hyperalertness with startle response to 
loud unexpected sounds and noises, and, dysfunctionality with 
relationships and at work, secondary to angry and wild moods 
and temperament precipitated by frequent PTSD-reliving 
experiences.  

Mental status examination revealed that the veteran was 
aloof, tense, and guarded-looking with dull affect.  He 
reported persistent anhedonia, isolation and apathy with very 
restricted social life due to chronic PTSD.  It was noted 
that the veteran's mental status examination was significant 
for the following signs and symptoms of chronic PTSD, in 
relapse: reported flare-up of symptoms with stress and 
inability to cope and function effectively necessitating his 
admission; severe avoidance and numbness as a pathological 
way of coping; combat-acquired conditioned behaviors with 
hypervigilance, hyperalertness, and startle response to loud 
unexpected sounds and noises; a mood that was moderately 
dysthymic with mild psychomotor retardation; recurring 
nightmares with violent war themes, which woke the veteran up 
sweating, shaking, fighting, frightened and afraid to go back 
to bed with distressing insomnia; several war-related 
negative feelings like intense survivor guilt, other guilt, 
anger, frustration, insecurity and low self-esteem rooted in 
his traumatic war experiences and losses; memory lapses and 
gaps; inability to focus and distractibility whenever 
symptoms flare up and due to frequent reliving experiences 
with associated stress and anxiety.  When not preoccupied 
with war and Vietnam, it was noted that the veteran was 
oriented times three with fairly intact memory and recall.  
The rest of the mental status examination was noted to be 
consistent with chronic PTSD in acute relapse.  

It was noted that the veteran actively and productively 
participated and successfully completed all facets of in-
patient PTSD protocols and therapies.  Upon discharge, it was 
recorded that the symptoms of chronic, severe PTSD sill 
existed and fluctuated, however, the veteran hoped to lead a 
much more meaningful and peaceful lifestyle with himself and 
significant others.  It was also noted that, upon discharge, 
the veteran was oriented times three with fairly intact 
attention and memory, attention and concentration, no 
thoughts of hurting himself or others, euthymic and in good 
control of self and reality.  Regarding the veteran's 
employability, it was recorded that he was unemployable due 
to chronic severe PTSD with persistent symptoms and frequent 
flare ups.  

The December 2003 VA examination indicates that the veteran's 
primary complaint was anxiety.  He stated that when he 
experiences anxiety, he hated to be around people.  Since his 
return from in-patient treatment at Salisbury VA Medical 
Center the prior month, the veteran indicated that he spent 
90 percent of his time at home.  He stated that his in-
patient treatment at Salisbury was his only admission to a 
psychiatric hospital.  The veteran indicated that he retired 
early from his work in the commissary at Fort Jackson because 
"he couldn't take orders" anymore.  It was noted that the 
veteran was status-post brain tumor removal from the right 
frontal section in 1995.  He reported occasional memory 
lapses that he thought had come on since the tumor removal.  

The mental status examination revealed that the veteran 
presented in acute and mild emotional distress.  Hygiene and 
grooming were adequate.  His appearance overall was normal 
and appropriate.  The veteran had a lot of motor tension and 
restlessness.  He held his own hands and kept his eyes 
focused on the floor.  There were no abnormal movements 
noted.  Speech was normal in amount and rate, but decreased 
in volume.  The veteran was alert and oriented and knew the 
name of the president.  He registered three words and 
repeated five digits.  He was unable to perform a mental 
calculation, but he correctly spelled a word backwards.  The 
veteran abstracted a similarity, but the examiner could not 
understand his interpretation of a proverb.  He recalled two 
out of three words after a brief distraction and confabulated 
one word.  Current IQ was estimated at average or below.  
With medication, the veteran slept about seven hours a night.  
He described his affect as blunted, and his thoughts were 
slowed.  One of the veteran's goals was to take better care 
of his family.  His thoughts were confused and concrete.  The 
veteran denied suicidal thoughts since his hospitalization, 
indicating that he learned new strategies to cope with those 
feelings.  His last homicidal thought was about five months 
ago.  The veteran indicated that his son, a minister, calms 
him down.  He had no incidents in the prior year involving 
medical attention or property damage.  The veteran indicated 
that he heard a voice sometimes telling him to steal things, 
and he had to fight that temptation.  The examiner noted that 
reality testing for this was questionable.  The veteran 
related that his medications control his nightmares, but if 
he fails to take his medications, he wakes up in a sweat, 
kicks the covers, and sometimes would hit or choke his wife.  
The veteran had preoccupations around forty minutes a day of 
combat in Vietnam.  He described occasional hypervigilance 
and indicated that he avoided arguments whenever possible.  

The examiner indicated an Axis I diagnosis of PTSD and 
assigned a GAF score of 54.  The examiner stated that the 
veteran had a medical history consistent with PTSD and 
treatment for such.  The veteran described a number of 
symptoms consistent with PTSD.  The examiner noted that the 
veteran's medications reduced the intrusive thoughts and 
sleep disturbance, but the veteran continued to complain of 
avoidance behaviors and irritability.  The veteran's social 
adaptations appeared to be moderately impaired secondary to 
PTSD at the time of the VA examination.  The examiner noted 
that the veteran had been retired for several years, but 
apparently had been having some difficulties at work that 
were possibly related to PTSD.  At the time of the VA 
examination, the veteran's level of disability due to PTSD 
was likely to fall into the moderate range.  It appeared that 
his Salisbury treatment resulted in some benefits and 
improvement of a condition that was worsening.  The examiner 
estimated the current level of severity was equivalent to the 
level of severity at which the veteran was currently rated. 

The January 2004 addendum indicated that the examiner 
reviewed the claims file and took note of prior diagnoses and 
GAF scores.  He concluded that the diagnostic impressions and 
conclusions in the December 2003 VA examination report were 
consistent with the claims file.  It was noted that the most 
recent examination did not demonstrate the degree of 
cognitive impairment that was suggested in an earlier PTSD 
examination.  

Medical records from the Columbia VA Medical Center reveal 
that in December 2003, following the veteran's discharge from 
Salisbury VA Medical Center, the mental status examination 
revealed that the veteran was alert, oriented, calm and 
cooperative.  His behavior was calm, speech had a normal rate 
and tone.  His affect was full-ranged and his mood was calm.  
The veteran's thought process was linear and goal-directed 
without hallucinations or delusions.  He denied homicidal and 
suicidal ideation, plan, or intent.  The veteran's memory, 
insight, judgment, and concentration were good.  In February 
2004, it was indicated that the veteran had insomnia, in 
which he averaged three hours of sleep per night with sleep 
being interrupted three to four times a night by nightsweats 
and screaming, secondary to nightmares of Vietnam combat.  It 
was also recorded that he had increased mood swings and was 
unable to communicate with others secondary to social 
isolation and social withdrawal.  He also had an increase in 
flashbacks of Vietnam combat and is experiencing such 
flashbacks three to four times a week.  It was also noted 
that the veteran was in need to referral to Salisbury for 
Inpatient PTSD Program to help alleviate increasing PTSD 
symptoms.  A March 2004 record shows that the veteran was 
smiling more and was less vigilant.  His mood was less 
anxious and less depressed.  However, the PTSD symptoms were 
noted to still be present and that he was deemed 
unemployable.  His GAF score was 47.  A July 2004 treatment 
note again reflects that the veteran had insomnia, in which 
he averaged three hours of sleep per night with sleep being 
interrupted three to four times a night by nightsweats and 
screaming, secondary to nightmares of Vietnam combat.  It was 
also recorded that he had increased mood swings and was 
unable to communicate with others secondary to social 
isolation and social withdrawal.  He also had an increase in 
flashbacks of Vietnam combat and is experiencing such 
flashbacks three to four times a week.  

A February 2004 statement from Burns Security reveals that 
the veteran worked from July 2000 to September 2000 and he 
stopped working due to illness.   

IV.  Legal Analysis

As noted previously, the veteran's service-connected PTSD is 
currently evaluated as 50 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  The veteran contends 
that his PTSD symptomatology includes insomnia, mood swings, 
social isolation and withdrawal, flashbacks, anger, and 
anxiety so severe that it has prohibited the veteran from 
maintaining employment.  As such, he claims that he is 
entitled to an evaluation in excess of 50 percent for his 
service-connected PTSD.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

After careful review of all the evidence of record, including 
the evidence set forth above, the Board finds that the 
veteran's PTSD symptomatology is productive of a disability 
picture warranting a rating of 70 percent, however such 
symptoms do not more nearly approximate those required for a 
100 percent rating.

As noted above, a 70 percent evaluation is indicative of 
moderate to severe occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The medical evidence of record reveals PTSD symptomatology 
spanning from December 1999 to July 2004.  The Board 
acknowledges that the veteran was hospitalized from October 
17, 2003, to November 26, 2003, for an In-patient PTSD 
Program.  Prior to such hospitalization, the veteran's 
complaints regarding PTSD symptoms included insomnia, 
nervousness, intrusive thoughts, depression, hopelessness, 
helplessness, suicidal ideation, disorganized thought 
process, impulsiveness, flight of ideas, isolation, homicidal 
ideation, anger, hostility, paranoia, auditory and visual 
hallucinations, obsessions/compulsions, flashbacks, 
nightmares, anxiety, irritability, depression, panic, 
difficulty with crowds, and hyperstartle response.

Specifically, the VA examinations dated in December 1999, 
December 2001, and May 2003, as well as treatment records 
from the Columbia VA Medical Center, show mental status 
examinations reflective of moderate to severe occupational 
and social impairment.  The December 1999 VA examination 
revealed that the veteran's affect was broad-ranged and 
appropriate to conversation at times, but occasionally he 
appeared anxious.  The veteran reported auditory and visual 
hallucinations and prior homicidal ideation.  The examiner 
indicated that the veteran's social adaptability and 
interactions with others was moderately impaired as a result 
of the veteran's irritability and hypervigilence.  His 
flexibility, reliability, and efficiency in an industrial 
setting were also moderately impaired.  The December 2001 VA 
examination reflected dysphoric mood and a constricted 
affect.  The veteran's memory was mildly to moderately 
impaired for immediate information and he seemed to have some 
difficulty with recent and remote events as well.  The 
examiner indicated that the veteran exhibited moderate 
symptoms associated with PTSD, to include sensitivity to loud 
noises, nervousness, hypervigilance, and an exaggerated 
startle response.  The examiner stated that the veteran's 
social adaptability and interactions with others, as well as 
his ability to maintain employment and perform job duties in 
a reliable, flexible, and efficient manner, appeared to be 
moderately impaired.  In May 2003, the veteran's mood again 
appeared to be somewhat dysphoric and his affect was 
constricted.  According to the May 2003 VA examiner, the 
veteran had moderate to considerable social and industrial 
impairment.  GAF scores prior to the veteran's 
hospitalization include 44, 45, 48, 50, 51, 54, and 55, 
indicating moderate to severe symptoms.

The DSM-IV contemplates that the GAF scale will be used to 
gauge a person's level of functioning at the time of the 
evaluation (i.e., the current period) because ratings of 
current functioning will generally reflect the need for 
treatment or care.  Id.  A GAF score is highly probative as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  The GAF scale ranges from 1 to 
100.  A GAF score of 41 to 50 contemplates serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 contemplates 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See DSM-IV.  

At the time of the veteran's hospitalization at the Salisbury 
VA Medical Center in October 2003, it was noted that the 
veteran had been having frequent PTSD-reliving experiences 
and phenomena with associated symptoms and complications like 
persistent anhedonia, apathy, social isolation and sometimes 
extreme alienation, insomnia due to distressing and recurring 
nightmares with violent war themes, episodes of depression 
with suicidal preoccupation, persistent feelings of 
worthlessness, anger, erratic moods, panic anxiety attacks, 
hypervigilance and hyperalertness with startle response to 
loud unexpected sounds and noises, and, dysfunctionality with 
relationships and at work, secondary to angry and wild moods 
and temperament precipitated by frequent PTSD-reliving 
experiences.  It was observed that the veteran's mental 
status examination was consistent with chronic PTSD in acute 
relapse.  

Immediately following the completion of the Salisbury VA 
Medical Center In-patient PTSD Program, the veteran's PTSD 
symptomatology was noted to be improved.  Upon discharge, it 
was observed that the veteran had fairly intact attention, 
memory, and concentration,  with no thoughts of hurting 
himself or others.  He was euthymic and in good control of 
himself and reality.  However, it was indicated that the 
veteran was unemployable due to chronic severe PTSD with 
persistent symptoms and frequent flare ups.  The December 
2003 VA examination revealed that the veteran was in acute 
and mild emotional distress with speech normal in amount and 
rate, but decreased in volume.  He stated that he heard a 
voice telling him to steal things.  The examiner noted that 
the veteran's medications reduced the intrusive thoughts and 
sleep disturbance, but the veteran continued to complain of 
avoidance behaviors and irritability.  The veteran's social 
adaptations appeared to be moderately impaired and that while 
the veteran had been retired for a number of years, he 
apparently had been having some difficulties at work that 
were possibly related to PTSD.  The examiner assigned a GAF 
score of 54, indicating moderate symptoms and moderate 
impairment in functioning.  

However, the most recent treatment records indicate that the 
veteran's PTSD symptomatology has become more severe.  
Specifically, in February 2004 and July 2004, it was noted 
that the veteran had insomnia, in which he averaged three 
hours of sleep per night with sleep being interrupted three 
to four times a night by nightsweats and screaming, secondary 
to nightmares of Vietnam combat.  It was also recorded that 
he had increased mood swings and was unable to communicate 
with others, secondary to social isolation and social 
withdrawal.  He also had an increase in flashbacks of Vietnam 
combat and was experiencing such flashbacks three to four 
times a week.  The most recent GAF score assigned was 47 in 
March 2004.  Such a score indicates serious symptoms and 
serious impairment in functioning. 

Therefore, the Board finds that the veteran's total 
disability picture more nearly approximates moderate to 
severe occupational and social impairment, thus warranting an 
evaluation of 70 percent.  

The Board further emphasizes that the evidence of record does 
not support the conclusion that the veteran's PTSD is 
productive of total social or industrial impairment, 
warranting an evaluation of 100 percent.  The medical 
evidence does not show total social withdrawal, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  The Board, however, observes 
that the medical evidence of record shows that the veteran 
had to retire early, possibly due to PTSD symptomatology.  
However, the veteran stated that he took early retirement 
because he could not perform like he used to and was doing 
things like walking into poles when the moved into a 
warehouse.  The December 2001 examiner indicated that this 
may possibly be related to residuals of the veteran's brain 
tumor.  The veteran also reported that he tried to work as a 
security guard in June 2001 for a couple of months, but had 
to quit because of his nerves.  However, the February 2004 
statement from Burns Security reveals that the veteran last 
worked in September 2000 and stopped working due to illness.  
As such, there is no evidence that the veteran was unable to 
continue to work due solely to PTSD symptoms.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  The Board observes that the 
veteran was hospitalized for an In-patient PTSD Program in 
the fall of 2003.  In recognition of this, the veteran was 
granted a temporary total evaluation due to hospitalization 
over 21 days under 38 C.F.R. § 4.29 from October 17, 2003, to 
November 30, 2003.  Such grant contemplated a period of 
additional disability for which the veteran has been 
compensated.  However, the current medical evidence of record 
shows that any objective manifestations of the veteran's PTSD 
are exactly those contemplated by the schedular criteria and 
considered in the 70 percent rating assignment.  
Additionally, while the veteran contends that he cannot work 
due to his PTSD symptomatology, there is no evidence that the 
veteran was unable to continue to work due solely to PTSD 
symptoms.  As such, the medical evidence shows that any 
objective manifestations of the veteran's disability are 
exactly those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the veteran's service-connected 
PTSD would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

A 70 percent rating for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary awards.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



